ACCEPTED
                                                                                             12-15-00082-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                       6/10/2015 10:59:49 PM
                                                                                               CATHY LUSK
                                                                                                      CLERK

                             Cause No. 12-15-00082-CR

                                                                          FILED IN
DAVID MARK DAVIS II                          §                     12thTWELFTH
                                                              IN THE    COURT OF APPEALS
                                                                      TYLER, TEXAS
    Appellant                                §
                                                                 6/10/2015 10:59:49 PM
                                             §                        CATHY S. LUSK
vs.                                          §                COURT OF APPEALS
                                                                          Clerk
                                             §
STATE OF TEXAS                               §
    Appellee                                 §                TYLER, TEXAS



 APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE COURT OF APPEALS:


         COMES NOW THE APPELLANT David Mark Davis II, Pro Se, and would
respectfully show the Honorable Court the following:

      1. Appellant is not represented by Counsel
      2. Appellant’s opening brief is due to be filed with this court in this cause no
         later than June 29, 2015
      3. On May 30, 2015, Appellant was involved in an automobile accident in
         Lufkin, Texas. During said accident, Appellant was ‘T-boned’ by another
         driver who was illegally proceeding through the passageway. To the best of
         Appellant’s knowledge, both the Lufkin Police Department and the other
         parties insurance company have held that the Appellant at 0% liability for
         the accident.
      4. As a result of the accident, Appellant sustained traumatic brain injury and
         injury to the nerves and spine. Appellant has been in the hospital twice and
         has been told to continue to expect daily medical appointments for the spine
         and nerve issues.
   5. Prior to this accident and while working in the intelligence field in a
         sensitive position, the Appellant had already sustained life threatening
         injuries, these injuries will likely cause Appellant’s current injuries to not
         heal as fast. These injuries are brought up to justify the need for the 30 day
         extension. See “Exhibit A”


WHEREFORE PREMISES CONSIDERED, the Appellant Prays the Honorable
Court GRANT the 30 day extension to allow Appellant the opportunity to file his
brief.



                                                   Respectfully Submitted,




                                                   David Mark Davis II
                                                   Appellant, Pro Se
                            Certificate of Service

      I certify that on June 10, 2015, I sent a copy of Appellant’s Motion for
Extension of Time to File Brief to all parties listed below as indicated.



                                               ____________________
                                               David Mark Davis II



VIA Texas Official eFile System:

STATE OF TEXAS (through Counsel):

Ed. Jones at ejones@angelinacounty.net
Letter                                                                  https://eauth.va.gov/wssweb/wss-common-webparts/mvc/benefitSumma...




                                                                                                          A
                                           DEPARTMENT OF VETERANS AFFAIRS
                                                  810 Vermont Ave NW
                                                 Washington, D.C. 20420




         June 10, 2015

         David Davis                                                                        In Reply Refer to:
         11 Glenview Ct                                                                     xxx-xx-2437
         Lufkin, TX 75901                                                                   27/eBenefits


         Dear Mr. Davis:

         This letter is a summary of benefits you currently receive from the Department of Veterans Affairs (VA). We are
         providing this letter to disabled Veterans to use in applying for benefits such as state or local property or vehicle
         tax relief, civil service preference, to obtain housing entitlements, free or reduced state park annual
         memberships, or any other program or entitlement in which verification of VA benefits is required. Please
         safeguard this important document. This letter is considered an official record of your VA entitlement.

         Our records contain the following information:


         Personal Claim Information
         Your VA claim number is: xxx-xx-2437

         You are the Veteran.


         Military Information
         Your most recent, verified periods of service (up to three) include:

         Branch of Service      Character of Service       Entered Active Duty       Released/Discharged
         Air Force              Honorable                  October 13, 2009          October 12, 2012

         (There may be additional periods of service not listed above.)


         VA Benefit Information
                 You have one or more service-connected disabilities:                               Yes

                 Your combined service-connected evaluation is:                                     100%

                 Your current monthly award amount is:                                              $3010.06

                 The effective date of the last change to your current award was:                   December 01, 2014

                 You are considered to be totally and permanently disabled due to
                                                                                                    Yes
                 your service-connected disabilities:




1 of 2                                                                                                                    6/10/2015 10:53 PM
Letter                                                                  https://eauth.va.gov/wssweb/wss-common-webparts/mvc/benefitSumma...


                 You are in receipt of special monthly compensation due to the type
                                                                                                    Yes
                 and severity of your service-connected disabilities:


         You should contact your state or local office of Veterans' affairs for information on any tax, license, or fee-related
         benefits for which you may be eligible. State offices of Veterans' affairs are available at http://www.va.gov
         /statedva.htm.


         How You Can Contact Us
                If you need general information about benefits and eligibility, please visit us at
                https://www.ebenefits.va.gov or http://www.va.gov.
                Call us at 1-800-827-1000. If you use a Telecommunications Device for the Deaf (TDD), the number is
                1-800-829-4833.
                Ask a question on the Internet at https://iris.va.gov.



         Sincerely,




         Robert T. Reynolds, Director
         Benefits Assistance Service




2 of 2                                                                                                                    6/10/2015 10:53 PM